Citation Nr: 0332204	
Decision Date: 11/19/03    Archive Date: 11/25/03

DOCKET NO.  02-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from April 1969 to February 
1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied the veteran's claim of 
entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  


REMAND

The veteran claims that he is entitled to a total disability 
evaluation based on individual unemployability as a result of 
his service-connected hypertensive cardiovascular disease 
with left atrial and left ventricular hypertrophy, Type II 
diabetes mellitus, impotence due to hypertensive 
cardiovascular disease, and frontal headaches.  A review of 
the record leads the Board to conclude that additional 
development is needed in this case before proceeding with 
appellate disposition, as the record does not contain 
sufficient development to make a decision on the veteran's 
claim at this time.

The Board notes that, prior to the filing of the veteran's 
claim, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(2003).  The VCAA applies to all pending claims for VA 
benefits, and provides that the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits.  Changes 
potentially relevant to the veteran's appeal include the 
establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.  This legislation is applicable to the veteran's 
claim. 

A review of the claims file does not reflect that the veteran 
was properly advised of the changes brought about by the 
VCAA, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The Board 
acknowledges that the veteran was provided with the 
regulatory provisions of the VCAA in the February 2002 
statement of the case.  However, the Board notes that 
notification of the regulations, without a discussion of the 
necessary evidence to be obtained with regard to the specific 
issue before the Board, is insufficient for purposes of 
compliance with the VCAA.  Recent decisions by the U.S. Court 
of Appeals for Veterans Claims (Court) have mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Court has indicated that the VA must satisfy its duty to 
notify the veteran as to what is needed to substantiate his 
claim and its duty to notify the veteran of VA's 
responsibilities in assisting the veteran in the development 
of his claim of entitlement to a TDIU.  Nonetheless, notice 
of the veteran's rights and responsibilities under the VCAA, 
as well as VA's responsibilities in assisting the veteran in 
the development of his claim of entitlement to a TDIU, was 
not provided by the RO.  As such, the veteran's claim was 
certified to the Board without the veteran being given 
appropriate notice of his rights and responsibilities and 
VA's responsibilities under the VCAA with regard to his claim 
of claim of entitlement to a TDIU.   However, the Board 
cannot correct this deficiency.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

While in theory the Board has the authority to consider law 
not considered by the RO, a recent case from the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated a portion of a VA regulation the Board 
utilized to notify a claimant of the VCAA pursuant to 
38 U.S.C.A. § 5103.  See Disabled American Veterans, et. al. 
v. Secretary of Veterans Affairs, supra.  In that case, the 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2)(ii), which 
required the Board to provide the notice required by 
38 U.S.C.A. § 5103(a) and provide a claimant not less than 30 
days to respond to the notice, was invalid because it was 
contrary to 38 U.S.C.A. § 5103(b), which provided a claimant 
one year to submit evidence.  Therefore, at this point in 
time, the Board cannot provide notice to the veteran of the 
provisions of the VCAA.  

In addition, the Board notes that, in a decision promulgated 
on September 23, 2003, Paralyzed Veterans of America v. 
Secretary of Veterans Affairs. No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
the 30-day response period contained in 38 C.F.R. § 3.159(b) 
(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The 
Federal Circuit made a conclusion similar to the one reached 
in Disabled American Veterans, supra (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to the VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Since this case is being returned to 
the RO in order to inform the veteran of the information or 
evidence necessary to substantiate his claim and which 
evidence the VA would seek to provide and which evidence the 
veteran was to provide, the RO will be able to provide notice 
consistent with this recent Federal Circuit Court case, 
including informing the veteran that a full year is allowed 
to respond to a VCAA notice.   

Therefore, notwithstanding the efforts undertaken to prepare 
this claim for appellate review, the Board finds that a 
remand is in order.  The Board will remand the claim to 
ensure full and complete compliance with the enhanced duty-
to-notify and duty-to-assist provisions enacted by the VCAA.  

Further, a review of the record reveals that the veteran 
perfected his appeal regarding his claim of entitlement to a 
TDIU due to his service-connected disorders in March 2002 via 
submission of a VA Form 9 (Appeal to the Board of Veterans' 
Appeals).  At that time, according to the VA Form 9 and an 
attached Appeal Hearing Options form, he requested a 
videoconference hearing before a Veterans Law Judge of the 
Board of Veterans' Appeals, to be held at a local VA office.  
Nevertheless, the veteran has not been afforded an 
opportunity for such a hearing.

In addition, the Board notes that an attachment to the April 
2002 statement by an attending physician at the Wade Park VA 
Medical Center is missing from the veteran's claims file.  On 
remand, the RO should associate the missing "Item 2" 
documentation with the veteran's claims file so as to assist 
the Board in its adjudication of the veteran's claim.   

Likewise, VA medical records dated at various intervals from 
January 1999 through January 2001 are of record.  However, it 
is unclear from the evidence of record whether there are 
additional VA medical records available and there is no 
evidence that the RO attempted to obtain any additional 
treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA is deemed to have constructive knowledge of all VA 
records and such records are considered evidence of record at 
the time a decision is made).  See also VAOPGCPREC 12-95, 60 
Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually before the AOJ, may constitute clear and 
unmistakable error....").  As these records are relevant to 
the veteran's claim of entitlement to a TDIU based on his 
service-connected disabilities, any additional medical 
records related to the veteran's treatment for his service-
connected disabilities should be associated with the 
veteran's claims file.

A review of the record reveals that the veteran was afforded 
VA examinations in April 2001.  The reports from those 
examinations are currently associated with the veteran's 
claims file.  Nevertheless, the examination reports do not 
include the objective clinical findings necessary to evaluate 
the veteran's service-connected hypertensive cardiovascular 
disease with left atrial and left ventricular hypertrophy, 
Type II diabetes mellitus, impotence due to hypertensive 
cardiovascular disease, and frontal headaches under the 
Schedule for Rating Disabilities.   See 38 C.F.R. §§ 4.1-
4.14, 4.104, 4.115b, 4.119, 4.124a, Diagnostic Codes 7007, 
7522, 7913, 8100 (2003).  

The Board observes that the VA examination reports do not 
provide an objective characterization as to the severity and 
manifestations of the veteran's service-connected disorders.  
In addition, the Board notes that the VA examination reports 
and VA treatment records also conflict as to the veteran's 
disability picture.  In this regard, the Board notes that the 
veteran's VA examination reports and treatment records 
indicate that the veteran takes insulin for his diabetes 
mellitus, but that the VA examination reports state that the 
veteran was diagnosed with non-insulin-dependent diabetes.  
Furthermore, there is no evidence that a neurological 
evaluation of the veteran's frontal headaches was actually 
performed at the time of the VA examinations, and the 
treatment records do not provide an objective indication as 
to the frequency and severity of the veteran's headaches.  
Similarly, while the examination reports provide a diagnosis 
of impotence, no further discussion as to this disorder is 
provided.  Likewise, the Board observes that the veteran's 
claims file was not available to the VA examiners.  In short, 
the Board cannot render an informed decision concerning the 
level of disability caused by the veteran's service-connected 
disorders in the absence of specific medical information.   
Accordingly, the Board finds that the veteran should be 
afforded additional VA examinations in order to better 
delineate the veteran's various disorders and to assess the 
severity, symptomatology, and manifestations of those 
disorders.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal and to ensure due process, further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim and the evidence, if any, 
that the RO will obtain for him.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Any notice given, or action 
taken thereafter, must comply with the 
holdings of Disabled American Veterans v. 
Secretary of Veterans Affairs, supra and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra.  

In particular, the RO is requested to 
send the veteran notice of the provisions 
of the VCAA, the kind of information and 
evidence needed from him, and what he 
could do to help his claim, as well as 
his and the VA's responsibilities in 
obtaining evidence.  He should be given 
an opportunity to supply additional 
information, evidence, and/or argument 
and to identify additional evidence for 
VA to obtain regarding the veteran's 
claim of entitlement to a TDIU.  The RO 
should then obtain any referenced 
records.  All new evidence and/or 
arguments must be associated with the 
veteran's claims folder.

2.  The RO should associate the 
documentation for "Item 2", as referred 
to in the April 2002 VA medical opinion 
by an attending physician at the Wade 
Park VA Medical Center, with the 
veteran's claims file.

3.  The RO should contact the veteran 
with regard to the veteran's request for 
a hearing in the VA Form 9, and ascertain 
whether the veteran still desires a 
hearing before a Veterans Law Judge of 
the Board of Veterans' Appeals, and if 
so, what type of hearing.  If the veteran 
still desires a hearing before a Veterans 
Law Judge, the veteran should be 
scheduled for a hearing at the next 
available opportunity.  

4.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers 
who have treated him for his service-
connected disorders.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
records of this treatment, including, but 
not limited to the veteran's complete 
medical records from the Wade Park VA 
Medical Center.

5.  Following completion of the 
aforementioned development and the 
receipt of any medical evidence submitted 
or identified by the veteran, the veteran 
should be afforded the following VA 
examinations:

a.  The veteran should be afforded a 
general medical examination, a 
cardiovascular examination, an 
endocrinology examination, and a 
neurological examination, by the 
appropriate physicians in order to assess 
the nature, severity, and manifestations 
of the veteran's hypertensive 
cardiovascular disease with left atrial 
and left ventricular hypertrophy, Type II 
diabetes mellitus, impotence due to 
hypertensive cardiovascular disease, and 
frontal headaches.

b.  The examining physicians should 
review the claims file; conduct all 
necessary evaluations, studies, and 
tests; report pertinent medical 
complaints, symptoms and clinical 
findings; and provide a medical rationale 
for all conclusions and opinions.  The 
examiners are requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to his diagnosed 
disorders.  The examiners are requested 
to report complaints and clinical 
findings in detail, and to clinically 
correlate the veteran's complaints and 
findings to each diagnosed disorder and 
the pertinent schedular criteria.  See 
38 C.F.R. § 4.104, Diagnostic Code 7007; 
38 C.F.R. § 4.115b, Diagnostic Code 7522; 
38 C.F.R. § 4.119, Diagnostic Code 7913; 
38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2003).  The examiner is requested to 
review all pertinent records associated 
with the claims file, and based on this 
review and the findings of the 
examination, objectively characterize the 
nature and severity of the veteran's 
hypertensive cardiovascular disease with 
left atrial and left ventricular 
hypertrophy, Type II diabetes mellitus, 
impotence due to hypertensive 
cardiovascular disease, and frontal 
headaches, including a discussion of the 
relevant objective symptomatology and 
manifestations and an opinion as to 
whether the veteran is considered 
employable according to 38 C.F.R. §§ 4.16 
and 4.18.  Any indications that the 
veteran's complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2003), the claims file must be 
made available to the examiner for review 
in connection with the examination.  The 
examiner should be provided a full copy 
of this remand, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  

6.  The RO should review the veteran's 
claim in light of all evidence associated 
with the claims file subsequent to the 
transfer of the claims file to the Board.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




